DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 2, 9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21 and 25 of US PAT 10609198. 
For example, Claim 2 of the instant application include all of claim 1 of US PAT 10609198.
Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements of the instant application claim are to be found in US PAT 10609198 .The difference between the instant application claim 1 and the patent claim 1 lies in the fact that the patent claim includes additional elements. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170272561 A1 (Hereinafter Kim), in view of US 20150241922 A1 (Hereinafter Farjami) and in further view of US 20140279122 A1 (Luna).
Regarding Claims 2, 9 and 15 Kim teaches:
A mobile system comprising: a mobile base station comprising at least one connection hole, at least one processor, at least one light-emitting diode (LED) light indicator, at least one sensor for receiving user input, at least one memory, a battery, and circuitry; and at least one wireless earbud configured for plugging into the at least one connection hole of the mobile base station to form an integrated body with the mobile base station, wherein the mobile system, using two-way wireless communication, establishes a wireless pairing between a smartphone and the wireless earbud to enabled the wireless earbud to receive audio data originated from the smartphone, wherein, in response to receiving user input from the at least one sensor, the at least one processor is configured to execute computer program instructions stored in the at least one memory to initiate processing for the wireless pairing between the smartphone and the wireless earbud, wherein, in response to plugging the at least one wireless earbud into the at least one connection hole, the mobile system is 
A mobile system comprising: a mobile base station comprising a connection hole, at least one processor, at least one memory, and circuitry; and a wireless earbud configured for plugging into the connection hole of the mobile base station to form an integrated body with the mobile base station, wherein, while the wireless earbud is plugged in the connection hole of the mobile base station, the wireless earbud is configured to electrically connect with the circuitry of the mobile base station and further configured to perform wired data communication with the mobile base station (Kim: Figs. 2-3 and [0063]-[0092]; a main body 10 with user input unit 123, a 1st interface unit 161 to connect to sub-body 20 that hosted an earpiece, a controller 180, and a memory 170 that holds data, instructions and apps; Figs. 2-8, a wireless earpiece 30 that can plug into the sub-body and form an integrated body with the main body 10; Fig. 9 and [0115]-[0127], in the case that the earpiece 30 is in the sub-body 20, the main body and earpiece form a wired connection to communicate; the wireless headset 100 is wirelessly communicating with audio source 200, which implies that the wireless headset is capable of paring with the audio device, and play audio from received audio data from the audio resource device, where the wireless communication can be WLAN, Bluetooth, among others [0054] and a paring can be initiated through the headset 100 or audio device 200; Figs. 6-8, control sound output mode depending on whether earpiece is separated from sub-body, i.e. detecting plug and unplug and acting accordingly and in plug-mode, the sound is communicated with the sub-module instead of wirelessly with the earpiece (turning off wireless communication of the earpiece), 
Kim does not teach explicitly on charging the earpiece when is plugged. However, Farjami teaches (Farjami: Figs. 1-2 and [0034]-[0036], the wristband may have dedicated charge connector 139 for the earpiece or a combined charging/communication port 137 to charge earpiece, similar to the combined charging/communication port with computer device 110, the battery level (i.e. characteristics) may communicate among wireless interface 137 and be indicated through the light of the wristband, which applicable for computer device to wristband and the earpiece to the wristband; light indicator 140 for status indication), 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with charging the earpiece when is plugged as taught by Farjami. The advantage of doing so is to provide a mechanism to enable a multiple subscriber device system to allow user flexibility to mix 
Kim does not teach explicitly on in response to pressing of the user input button to initial a wireless pairing. However Luna teaches (Luna: Figs. 1-3 and [0024]-[0035], [0051]-[0052], when a button (i.e. a sensor) is pushed, it places the media device in BT paring mode with a user device).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kim with on in response to pressing of the user input button to initial a wireless pairing as taught by Luna. The advantage of doing so is to provide a mechanism to pair and provision user device without interrupt existing communication (Lune: Abstract and [0002]-[0004]).
Regarding Claims 3 and 10, Kim as modified teaches all elements of Claims 2 and 9 respectively. Kim as modified further teaches:
The apparatus of claim 2, wherein the mobile main body further comprises a mechanical clip attached to the mobile main body for clipping the mobile main body to a person's clothing or accessory (Farjami: Fig. 2 and [0048]).
Regarding Claims 4 and 11, Kim as modified teaches all elements of Claims 2 and 9 respectively. Kim as modified further teaches:
The apparatus of claim 2, wherein the mobile main body further comprises a display configured to display information from the smartphone by wireless data communication (Farjami: Figs. 1-2 and [0021]-[0027]).
Regarding Claims 5 and 12, Kim as modified teaches all elements of Claims 2 and 9 respectively. Kim as modified further teaches:

Regarding Claims 6 and 13, Kim as modified teaches all elements of Claims 2 and 9 respectively. Kim as modified further teaches:
The apparatus of claim 2, wherein, while paired with the smartphone, the apparatus is configured: to provide a battery status to the smartphone for displaying on a mobile application of the smartphone; and to let the mobile application control at least one function of the apparatus (Farjami: Figs. 1-2 and [0034]-[0036], the wristband may have dedicated charge connector 139 for the earpiece or a combined charging/communication port 137 to charge earpiece, similar to the combined charging/communication port with computer device 110, the battery level (i.e. characteristics) may communicate among wireless interface 137 and be indicated through the light of the wristband, which applicable for computer device to wristband and the earpiece to the wristband).
Regarding Claim 7, Kim as modified teaches all elements of Claim 2. Kim as modified further teaches:
The apparatus of claim 2, wherein the mobile main body further comprises at least one light-emitting diode (LED) light indicator (Farjami: Figs. 1-2 and [0021]-[0027]).
Regarding Claims 8 and 14, Kim as modified teaches all elements of Claims 2 and 9 respectively. Kim as modified further teaches:
when a button (i.e. a sensor) is pushed, it places the media device in BT paring mode with a user device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649